Citation Nr: 1605810	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease of the right knee.

2. Entitlement to service connection of a right hip condition, to include as secondary to a service-connected right knee disability.

3. Entitlement to service connection of a left hip condition, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran provided testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge in March 2011.  The transcript of this hearing has been associated with the Veteran's claims folder.

This case was previously before the Board in March 2015, at which time the claim of entitlement to a rating in excess of 10 percent for service-connected status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease of the right knee was denied.  The Veteran appealed the Board's March 2015 denial of the claim to the United States Court of Appeals For Veterans Claims (Court).  In December 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with the directives specified.  Later in December, the Court issued an Order granting the JMR, returning the case to the Board.

In the March 2015 decision, in addition to denying the claim now remanded by the Court, the Board, in recognition of painful motion, granted a separated rating of 10 percent for status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease of the right knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This grant of benefits was undisturbed by the Court Order and will not be addressed in this decision.   

The issues of entitlement to service connection of right and left hip conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the appeals period, the evidence of record does not support a finding of right knee instability that the Board would characterize as "moderate" or "severe."  Furthermore, there is no subjective or objective medical evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2. Following a May 2009 partial lateral meniscectomy, the Veteran has had continued symptomatology of a semilunar cartilage condition.   


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.40, 4.49, 4.71a, Diagnostic Codes 5024, 5256-5257, 5262-5263 (2015).

2. The criteria for a separate rating of 10 percent, but not higher, for a semilunar lunar cartilage condition, of the right knee, that continues to be symptomatic, status post partial lateral meniscectomy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a January 2010 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  In February 2013, the Veteran was afforded a VA examination in conjunction with his increased evaluation claim.  Moreover, the Veteran was provided a VA examination in May 2014 for a left knee claim not presently before the Board; however, this examination contains substantive information about the right knee.  These examinations are adequate for the purpose of evaluating the Veteran's disability, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Prior to both of these examinations the Veteran received a VA examination in March 2010.  At his March 2011 Board hearing the Veteran raised multiple issue with the adequacy of the resulting VA examination report.  The adequacy of this examination will be discussed further in the Analysis section.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Rating Criteria

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease of the right knee.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Throughout the appeal period, the Veteran's right knee disability has received an evaluation of 10 percent pursuant to Diagnostic Code 5024-5257.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2015).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.  Diagnostic Code 5024 pertains to tenosynovitis.  Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability.   

Additionally, the Veteran's right knee disability has received a separated evaluation of 10 percent pursuant to Diagnostic Code 5003 in recognition of painful motion.

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015).

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2015).   These ratings will not be combined with rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2015).  Furthermore, the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating condition listed under diagnostic codes 5013 to 5024.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.
  
The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2015).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or a minor joint group caused by degenerative arthritis, where the arthritis is established by X-ray, to be limited motion and entitled to a minimum 10-percent rating under Diagnostic Code 5003, even though there is no actual limitation of motion (i.e., even though a range of motion may be possible beyond the point when pain sets in).  Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent rating for a "slight" impairment, 20 percent rating for a "moderate" impairment, and 30 percent rating for a "severe" impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

Diagnostic Code 5258 directs that when semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 direct that when semilunar cartilage has been removed but continues to be symptomatic a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2015).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.  Moreover, where a disability rated pursuant to Diagnostic Code 5259 does not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. § 4.40, 4.45, 4.59 may be warranted.  VAOPGCPREC 9-98 (Aug. 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Turing to the evidence of record, the Veteran was provided a VA examination in March 2010.  The VA examiner noted right knee symptoms that included pain, crepitus, tenderness, clicks or snaps, stiffness, incoordination, swelling, and decreased speed of joint motion.  Symptoms the Veteran was specifically noted not to have included deformity, giving way, grinding, effusion, instability, weakness, or episodes of dislocation, subluxation, or locking.  The Veteran was reported to have severe knee flare-ups every one to two months that lasted three to seven days at a time.  The resulting impairment is the Veteran has to rest and elevate his legs.  Constant use of a knee brace was noted.  The Veteran was show to have a very mild limp on the right as a result of weight-bearing issues with the right knee joint.  The VA examination report describes the Veteran as having well healed post arthroscopy surgical scars that are non-tender.  

The Veteran's range of motion of the right knee was extension to 0 degrees and flexion to 130 degrees with objective evidence of pain with active motion.  No additional limitation of motion or objective evidence of pain on motion was found following three repetitions of range of motion.  The Veteran's right knee disability impacted his occupational activities through decreased mobility and pain.  The Veteran missed 12 weeks of work in the previous 12 months related to his right knee surgery.  At the time of the examination the Veteran reported increased knee pain was caused by sitting for long periods, driving, walking on uneven ground, and having to kneel down for work or chores.  The Veteran also noted he is no longer able to hunt as this required walking on uneven ground.  

In March 2011, the Veteran submitted statements from his wife and three associates.  The Veteran's wife notes the Veteran's knee is painful, pops, swells, and locks.  She went on to note the Veteran cannot get on his knees, walk on uneven ground, or drive for very long.  She also stated that the Veteran has trouble sleeping because of knee pain.  She concluded her statement by mentioning that almost every day the Veteran says he wishes someone would cut off his right leg.  G.S., a coworker of the Veteran, reported that the Veteran had to be reassigned at work in a different location to avoid regular climbing up and down stairs to help him with his knee pain.  B.C. states that he has known the Veteran for three years.  When they first met, thought the Veteran had knee problems, he could get around fine.  Now he looks like he is in constant pain.  He has problems climbing stairs or standing for a very long time.  B.C. observed that standing on hard surfaces appears to aggravate the Veteran's knee more than soft.  T.B. described having to drive the Veteran home from a VA medical center because of limping and pain.  

At his March 2011 Board hearing the Veteran noted multiple issues with the March 2010 VA examination.  First, he indicated that the VA examiner did not review the claims file as indicated by the examination report.  Furthermore, the Veteran discussed that the VA examiner noted the frequency of his severe flare-ups but failed to note that he has minor flare-ups every day.  The Veteran described these flare-ups as causing immobility.  Other concerns were the fact that the examiner noted the Veteran could stand for one to three hours while he says that half an hour to an hour is more accurate.  The VA examiner manually manipulated the Veteran's knee and leg during range of motion testing the Veteran did not move it for her.  Also, the VA examiner appeared to estimate by eye the degree of motion instead of using a goniometer.  

Turing to symptoms the Veteran described at the hearing, the Veteran reported his right knee pops and when it pops it is so painful he does not want to move it.  He notes he has problems on uneven surfaces and cannot do work on his knees.  He says that while his knee brace provides some pain relief it does little to truly relieve the pain.  Overall, he indicates that though his rating is for mild symptoms he feels they are better described as moderate.  

The Veteran submitted a May 2011 radiology report from Humboldt General Hospital.  The report's findings were "[a] small joint effusion is evident.  Only minimal degenerative changes are evident.  The cruciate and collateral ligaments appear to be intact.  The quadriceps tendon and patellar ligament are unremarkable.  Increased signal in the posterior horn of the medial meniscus extends to the articular surface, consistent with a meniscal tear."  The impression was "[t]ear of the posterior horn of the medial meniscus.  Small joint effusion."

The Veteran was provided another VA examination in February 2013, following Board remand.  The VA examination report indicates the Veteran's right knee pops generating pain especially in the medial and posterior parts of the knee.  The Veteran's right knee symptoms including painful squatting, walking, and climbing all of which interfere with daily life and work.  These symptoms are increased by flare-ups.  The Veteran gets some day time support and relief from his knee brace that helps with stability.  Range of motion testing indicated flexion to 135 degrees with objective evidence of painful motion starting at 135 degrees and extension to 0 degrees with objective evidence of painful motion at 0 degrees.  Repetitive use testing produced the same results.  Contributing factors to functionale loss and/or functional impairment were less movement that normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  

There was pain to palpation for joint line or soft tissue of the right knee.  All joint stability tests were normal.  No patellar subluxation or dislocation, tibial or fibular impairment, or genu recurvatum was reported.  At the time of the examination the Veteran had developed a semilunar cartilage condition, specifically a meniscal tear, subsequent to his previous partial lateral meniscectomy in May 2009.  The VA examiner reported the condition resulted in frequent episodes of pain and effusion but no locking.  The Veteran was observed to have scars associated with his right knee condition.  However, the scars were not painful, unstable, or a total area of 39 square centimeters.  The VA examiner indicated that imaging studies revealed no degenerative or traumatic arthritis.  A description of how the Veteran's disability affects his work indicates he cannot do sustained physical work but with the help of a knee brace could do his present light physical work.  This includes occasional deep knee bends, careful climbing of ladders to access trucks, standing, moving, and sitting.  It was also noted he could do sedentary work if allowed to move occasionally.  

In May 2014, the Veteran was provided a VA examination in regards to a service connection claim for a left knee disability not presently before the Board.  The VA examination report shows that the Veteran's right knee was also examined at this time.  The results of range of motion testing of the Veteran's right knee were flexion to 135 degrees with objective evidence of painful motion starting at 135 degrees and extension to 0 degrees with no objective evidence of painful motion.  Repetitive use testing produced the same results.  In regards to the right knee, contributing factors to functional loss and/or functional impairment were pain on movement and disturbance of locomotion.  

There was pain to palpation for joint line or soft tissue of the right knee.  All joint stability tests were normal.  No history of patellar subluxation or dislocation was reported.  The VA examination report does indicate a history of shin splints and lower leg stress fractures but no current problems.  At the time of the examination the Veteran continued to have the semilunar cartilage condition namely, a meniscal tear, that was discussed in the February 2013 VA examination.   At this time the condition was reported to result in frequent episodes of joint pain but no effusion or locking.  The Veteran was observed to have scars associated with his right knee condition.  However, the scars were not painful, unstable, or a total area of 39 square centimeters.  The Veteran was described as still using a brace to assist with his right knee disability.   The VA examiner indicated that imaging studies revealed degenerative arthritis, dating the diagnosis to August 2009.  The Veteran's right knee disability was observed to have no impact on the Veteran's ability to work.

Finally, the VA examiner was asked whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner responded "it is feasible that, during flare-ups or when the joint is used repeatedly over time, the Veteran could suffer a limitation in the functional ability of the bilateral knees."  The examiner continued stating that the expected result would be further loss of range of motion but to quantify the extent of this limitation of motion would be mere speculation.  

Also included in the claims file are VA treatment records from throughout the appeals period.  These treatment records include the operation report for the Veteran's May 2009 microfracture to the right medial femoral condyle plus partial lateral meniscotomy.  These records show regular complaints of right knee pain and treatment of this with medication.  In regards to the right knee, these treatment records reveal a disability picture similar in nature to the one present by the VA examination, Veteran's testimony, and lay statements already discussed.   The Board does note that in June 2009 range of motion was reported as flexion to 130 degrees and extension to 0 degrees and in March 2014 as flexion to 120 degrees and extension to 0 degrees.  A January 2014 treatment note observes a grinding sense with range of motion.
Returning to the diagnostic codes, the Board finds the Veteran's right knee disability does not warrant an increased rating pursuant to the Diagnostic Code 5024-5257, which the Veteran is currently rated under.  For the Veteran's right knee to warrant an increased rating pursuant to this diagnostic code the Veteran's disability picture needs to more nearly approximate "moderate" or "severe" instability.  The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).  The Board acknowledges the Veteran's contention that his right knee instability more nearly approximates "moderate" or "severe" instability.  Board Hearing Transcript page 9.  However, all VA examinations during the appeals period found either no instability or reported normal stability test results.  In regards to the severity of the Veteran's right knee instability, the Board finds the results of medical testing more probative than the Veteran's assertion of moderate to severe instability.  Therefore, a rating in excess of 10 percent is not warranted under 38 C.F.R. § 7.41a, Diagnostic Code 5024-5257.  

Additionally, the Board takes note of the Veteran ongoing problems with the meniscus of the right knee, i.e. semilunar cartilage.  Dorland's Illustrated Medical Dictionary at 299 (32nd ed. 2012).  In May 2009, the Veteran underwent partial lateral meniscectomy.  The preoperative diagnosis was a tear of the right medical meniscus, and the postoperative diagnosis was erosion of the right medical femoral condyle plus tear of the right lateral meniscus.  A May 2011 MRI report of the right knee revealed evidence of a tear of the posterior horn of the medical meniscus.  Following the 2009 surgery, further evidence shows the right knee remained symptomatic.  That evidence includes the March 2010 VA examination, during which the Veteran reported symptoms of pain, stiffness, incoordination, and swelling.  Clinical findings included crepitus, tenderness, pain at rest, and clicking/snapping.  A February 2013 VA examination report reflects complaints including popping and pain.  The examiner also indicated the Veteran had a meniscal tear with frequent episodes of joint pain and effusion, but no joint locking.  At the time of the May 2014 VA examiner it was again noted the Veteran had a meniscal tear with frequent episodes of joint pain.  

In light of this, the Board finds a separate rating of 10 percent is warranted under Diagnostic Code 5259.  The evidence of record indicates that the Veteran's semilunar cartilage condition has continued to be symptomatic following his May 2009 partial lateral meniscectomy.  Therefore, a separate rating of 10 percent is warranted under Diagnostic Code 5259.  38 C.F.R. § 4.71a, Diagnostic Code 5259; VAOPGCPREC 9-98 (Aug. 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).    

The rating of 20 percent found under Diagnostic Code 5258 for dislocation of the semilunar cartilage is not warranted because the Veteran's disability picture does not more nearly approximate the symptomatology described by this code.  Diagnostic Code 5258 indicates a 20 percent rating is warranted when semilunar cartilage dislocation results in frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The evidence of record supports a find of frequent episodes of pain and effusion but no locking.  While the Veteran's wife asserted that the Veteran's right knee locks physical examination did not reveal locking thus the weight of the evidence is against a finding of right knee locking.  As such, the higher rating of 20 percent for dislocation of the semilunar cartilage is not warranted.      

Also, the VA examination reports indicate the Veteran has scars related to treatment of his right knee condition.  However, these scars are described as not being painful or unstable, or totaling an area greater than 39 square centimeters.  As such, a sperate compensable rating for scars is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, or 7805. 

Finally, at the March 2011 Board hearing the Veteran testified about the many reasons why the March 2010 VA examination report should be considered inadequate.  The Board notes that even if it was to afford no probative value to that VA examination, and base its findings only on the other evidence of record, its final determination would be no different as there is plenty of other evidence of record to support the Board's findings.  

In sum, a rating in excess of 10 percent is not warranted under Diagnostic Code 5024-5257 as the weight of the evidence does not support a finding that the Veteran's right knee instability most nearly approximates what the Board would consider "moderate" or "severe."  Furthermore, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5256 through 5258, 5262, or 5263.  However, the Veteran does have a semilunar lunar cartilage condition that continues to be symptomatic following a May 2009 partial lateral meniscectomy.  Therefore, a separate rating of 10 percent is warranted under Diagnostic Code 5259.  The higher rating of 20 percent for dislocations of the semilunar cartilage, found under Diagnostic Code 5258, is not warranted as the Veteran's right knee disability picture dose not more nearly approximate the symptomatology described under that diagnostic code.  

II. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the criteria used in rating this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for evaluation based on instability, semilunar cartilage removal or dislocation, and limitation of motion that takes consideration of the Veteran's pain.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show that the Veteran's disabilities markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.  The evidence does show that the Veteran's right knee disability has an effect on his ability to work.  Nevertheless, the VA examinations along with other evidence of record reveal that the Veteran's employer provides adequate accommodations and the Veteran continues to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

A rating in excess of 10 percent for status post release of medial plica with low grade chronic infrapatellar tendonitis and mild degenerative joint disease of the right knee is denied.

A separate rating of 10 percent, but no greater, for a semilunar lunar cartilage condition, of the right knee, that continues to be symptomatic, status post partial lateral meniscectomy, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

An August 2014 rating decision denied entitlement to service connection for right and left hip conditions.  In February 2015, the Veteran filed a Notice of Disagreement (NOD) indicating his disagreement with the August 2014 rating decision in so far as it denied entitlement to service connection for right and left hip conditions.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a Statement of the Case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect to the issues of entitlement to service connection for right and left hip conditions, including as secondary to a service-connected right knee condition.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


